Mr. JusTicE Thomas delivered the opinion of the court: Claimant was appointed Assistant Commerce Commissioner October 31,1921, and served the State in that capacity until December 1, 1924, at which time he retired from office. The statute fixes the salary of Assistant Commerce Commissioners at $5,000.00 per year, and claimant was paid at that rate until July 1,1923. The-General Assembly of 1923 failed to appropriate sufficient funds to pay the salaries of the Assistant Commerce Commissioners in full for the ensuing two years; and’for the seventeen months from July 1, 1923, to December 1, 1924, claimant was paid only $5,666.61 on his salary, leaving a balance due him of $1,416.61. The salary of claimant having been fixed by statute, the failure of the Legislature to appropriate sufficient funds to meet it did not relieve the State of its legal duty to pay it. Claimant is there-' fore awarded the sum of $1,416.61. •